DETAILED ACTION
The following Office action concerns Patent Application Number 16/750,780.  Claims 263-288 are pending in the application.  Claims 274-288 have been withdrawn from consideration as being drawn to non-elected inventions.
The applicant’s amendment filed July 27, 2022 has been entered.
Election/Restrictions
A restriction requirement was sent to the Applicant on May 27, 2022.  The Applicant was required to elect among several groups of inventions.  The Applicant responded to the restriction requirement on July 27, 2022 and elected Group I, claims 263-273, without traverse.  Accordingly, claims 274-288 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 267 is rejected under 35 U.S.C. § 112(b) because the claim includes trademark terms.  All the listed compounds are trademarks.  A trademark may not be used to identify a product in a claim.  MPEP § 2173.05(u).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 263-265, 268 and 270-273 are rejected under 35 U.S.C. § 103 as being unpatentable over Mao et al (US 2017/0190927) in view of Loccufier et al (US 2016/0200923). 
Mao et al teaches an ink composition comprising iron oxide, fluoropolymer (resin), dispersing agent and solvent (par. 9-11, 21, 23).  Iron oxide is a ferromagnetic material as that term is defined in the instant claims.  The amount of iron oxide is 0.1-25 % by weight (par. 110). The composition is a food contact substance because it is used to coat cookware (par. 2).  The composition is intended to comply with food safety regulations (par. 4, 8).
The solvent includes methanol (par. 128).  The amount of solvent is 10-50 % by weight (par. 131).  The ink comprises a colored pigment (par. 106).
The ink is capable of being magnetized in a magnetic field because the ink includes the claimed ferromagnetic material in the claimed amount.  The ink is applied by pad printing (par. 65). Mao et al teaches a method of making the ink (par. 138).
Mao et al does not teach the migration of the ink composition.
However, Loccufier et al teaches that food contact substances should have a migration of less than 10 µg/6 dm2 to comply with the majority of government regulations (par. 6).  10 µg/6 dm2 is equivalent to about 0.0017 mg/dm2.  Since the composition of Mao et al is used to coat cookware and is intended to comply to with food safety regulations, a person of ordinary skill in the art would have been motivated to combine the migration limit of Loccufier et al with the ink composition of Mao et al.
Claims 263-266 and 269-273 are rejected under 35 U.S.C. § 103 as being unpatentable over Illsley et al (US 2021/0009738) in view of Loccufier et al (US 2016/0200923).
Illsley et al teaches an ink composition comprising iron oxide, acrylic polymer (resin) and wetting agent (par. 75, 77, 78).  Iron oxide is a ferromagnetic material as that term is defined in the instant claims.  The ink is a food contact substance because it is used to coat food packaging (par. 35, 71).  The ink has low migration (par. 35).  The target migration limit is 10 ppb (parts per billion) (par. 96-99).  
The amount of iron oxide is 5-20 % by weight (par. 76).  The amount of acrylic polymer resin is 2-20 % by weight (par. 78).  The ratio of iron oxide to polymer resin includes, for example, 10%/5%, which equates to 2/1.  The ink includes colored pigments (par. 75).  The ink is capable of being magnetized in a magnetic field because the ink includes the claimed ferromagnetic material in the claimed amount.  The ink is applied by flexographic printing (par. 35).  Illsley et al teaches a method of preparing the ink (par. 107).
Illsley et al does not teach migration in units of mg/dm2.
However, Loccufier et al teaches that food contact substances should have a migration of less than 10 µg/6 dm2 to comply with the majority of government regulations (par. 6).  10 µg/6 dm2 is equivalent to 0.0017 mg/dm2.  Loccufier et al further teaches that 10 µg/6 dm2 is also described as 10 ppb (par. 6).  Therefore, the 10 ppb migration target taught by Illsley et al is equivalent to 10 µg/6 dm2 which is 0.0017 mg/dm2.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        August 19, 2022